        Case 2:20-cv-00062-BMM Document 5 Filed 02/23/21 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                              BUTTE DIVISION

 SHANE MCCLANAHAN,
                                                     CV-20-62-BU-BMM-JTJ
                           Petitioner,

       vs.                                                     ORDER

 JIM SALMONSEN and
 MONTANA STATE PRISON,

                           Respondents.




      Petitioner Shane McClanahan (“McClanahan”), a state prisoner proceeding

pro se, filed a Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 on

November 24, 2020. (Doc. 1). United States Magistrate Judge John Johnston

directed McClanahan to file an Amended Petition on the Court’s standard habeas

form and/or a Complaint under 42 U.S.C. § 1983. (Doc. 3). Judge Johnston issued

Findings and Recommendations in this matter on January 25, 2021. (Doc. 4).

      Judge Johnston recommended that this Court dismiss McClanahan’s petition

under Fed. R. Civ. P. 41(b) for failure to prosecute. (Doc. 4 at 5). Judge Johnston

also recommended that this Court deny issuance of a certificate of appealability

under Rule 11(a) of the Rules Governing § 2254 Proceedings, because
           Case 2:20-cv-00062-BMM Document 5 Filed 02/23/21 Page 2 of 2



McClanahan has not yet made a substantial showing that he was deprived of a

constitutional right under 28 U.S.C. § 2253(c)(2). (Doc. 4 at 4–5).

      No party has filed objections to the Findings and Recommendations. The

Court has reviewed Judge Johnston’s Findings and Recommendations for clear

error. McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309,

1313 (9th Cir. 1981). The Court finds no error in Judge Johnston’s Findings and

Recommendations and adopts them in full.

                                      ORDER

      Accordingly, IT IS ORDERED:

      1.      McClanahan’s Petition for Writ of Habeas Corpus (Doc. 1) is

DISMISSED under Fed. R. Civ. P. 41(b) for failure to prosecute.

      2.      The Clerk of Court is directed to enter a separate judgment of

dismissal in favor of Respondents and against McClanahan.

      3.      A certificate of appealability is DENIED.

      Dated this 23rd day of February, 2021.




                                             2
